Citation Nr: 1724816	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  13-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. D. Lewis, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 yo December 1968.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board denied the Veteran's claims for service connection for a low back disorder and an acquired psychiatric disorder in a September 2014 decision.  The Veteran filed a motion for reconsideration of the decision in October 2014.  Subsequently, in October 2014, the Veteran's motion for reconsideration was denied.  

The Veteran also appealed the September 2014 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2015, the Court granted a Joint Motion for Remand filed by the parties and remanded the issue of service connection for a low back disorder to the Board.  The Veteran withdrew his appeal as to the issue of entitlement to service connection for an acquired psychiatric disorder.  

The Board subsequently remanded the case for further development in September 2015.  The case has since been returned to the Board for appellate review.

The Board also notes that the Veteran had filed a notice of disagreement with a March 2015 rating decision that denied reopening a claim for service connection for bilateral hearing loss.  However, the Veteran did not submit a substantive issue following the issuance of a March 2016 statement of the case.  Therefore, that issue no longer remains in appellate status, and no further consideration is required.


FINDING OF FACT

In May 2017, the Board received notification that the Veteran died in April 2017.

CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2016).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2016).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2016). 


ORDER

The appeal is dismissed.



		
J.W. ZISSIMOS
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


